





AGREEMENT FOR SALE




THIS AGREEMENT FOR SALE, (this “Agreement”) made this 27th day of June 2016










1923285 ALBERTA LTD,

      (Party of the First Part)




An Alberta Corporation with a principal address at 404 Suncor Centre-100-111 5th
Ave SW, Calgary, Alberta, T2P3Y6 hereinafter referred to as the “Vendor”. Vendor
owns a lease that encompasses 10,100 square kilometers of oil and gas and
mineral leases in the country of Peru known as “Block 19” as described in
Schedule “A” hereinafter referred to as the “Asset”




 and







ADVANCED ENVIRONMENTAL PETROLEUM PRODUCERS INC

(Party of the Second Part)




A Florida corporation, with a principal address of 8309 Mount Logan Court, Las
Vegas, Nevada 89131 hereinafter referred to as the “Purchaser” or “AEPP” setting
forth the terms and conditions upon which AEPP will acquire  the Asset for
65,600,000 shares of Common Stock of the Purchaser;







WHEREAS, the Vendor previously entered into an agreement with the Purchaser for
the sale of its shares dated October 24, 2015




            AND WHEREAS the Vendor and Purchaser now agree that the Vendor will
sell it 100% interest in the Asset as set out in Schedule A to the Purchaser for
65,600,000 shares of the Purchaser presently held in Escrow under Escrow
Agreement dated October 24, 2015 executed by the Parties




            AND WHEREAS the Vendor wish to sell this Asset and the Purchaser
wishes to acquire this Asset the parties agree to the acquisition upon the terms
and conditions as set out below.  The Vendor and the Purchaser may be referred
to herein singularly as a “Party” and collectively, as the “Parties”.














THE PARTIES HERETO AGREE AS FOLLOWS:




WITNESSETH:

 




WHEREAS, the Vendor wishes to sell one hundred per cent of all its rights in
Unit 9 to evaluate and develop such unit through a Technical Assessment
Agreement and subsequent License from PeruPetro hereinafter known as Block 19
such Block attached hereto as Schedule A consisting of 10,100 square kilometres
of oil and gas and mineral leases in the country of Peru hereinafter known as
the Asset










AND WHEREAS, the Vendor and Purchaser have appointed the Law Offices of Clifford
J. Hunt to act as the Escrow Agent ("Escrow Agent"), for this transaction and to
receive and hold all consideration received from the Purchaser for the purchase
of the Asset




NOW THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein as well as pursuant to the executed Escrow
Agreement, the parties herewith agree as follows:




ARTICLE I

SALE OF SECURITIES




          1.01 Sale.   Subject to the terms and conditions of this Agreement,
the Vendor agrees to sell 100 percent of the Asset for a total consideration of
sixty-five million six hundred thousand (65,600,000) shares of Common Stock of
Advanced Environmental Petroleum Producers Inc. (AEPP) formerly known as
Electric Vehicle Research Corp Inc.  (the “Purchase Price”).  This is a private
transaction between the Vendor and Purchaser.







          1.02 No Liabilities The Purchaser covenants and agrees that AEPP is
free and clear of all encumbrances with no outstanding liabilities, debts,
lawsuits etc and is in compliance with all US securities laws applicable to
AEPP:




1.03

Escrow Agent.   The Vendor and Purchaser hereby appoint the Escrow Agent for the
distribution of the stock received from AEPP according to the terms of the
Escrow Agreement dated October 24, 2015 executed between the Parties hereto.




ARTICLE II

REPRESENTATIONS AND WARRANTIES BY VENDOR








The Vendor represents and warrants to the Purchaser the following:




2.01

Organization  Vendor is private Alberta corporation duly organized, validly
existing, and in good standing under the laws of that province, has all
necessary corporate powers to own properties and carry on a business, and is
duly qualified to do business and is in good standing in the province of Alberta
and elsewhere (if required). All actions taken by the incorporators, directors
and/or shareholders of Vendor have been valid and in accordance with the laws of
the province of Alberta. The only asset of Vendor consist of the leases outlined
in Schedule A attached being 10,100 square kilometres of mineral and oil and gas
leases in Peru known as Block 19




Immediately following the Closing, the Purchaser shall file all required filings
with any state and federal regulators, including the SEC, disclosing the
acquisition of the Asset by the Purchaser and all such additional disclosure as
is required to keep the corporation in good standing with any and all regulatory
bodies having authority.







2.02  

Financial Statements.   Vendor is a non-reporting company and financials are
unaudited.  It a condition of the release of the Purchase Price from escrow are
that the financial statements be audited by auditors licensed by the PCAOB to
ensure disclosure of the financial condition and operating results for the last
two years under the rules of United States generally accepted accounting
principles (“US GAAP”) or from the date of incorporation of the Company whatever
is greater.




2.03   Filings with Government Agencies.  Vendor is a non-Reporting Company.




2.04

Liabilities.  Vendor is not aware of any pending, threatened or asserted claims,
lawsuits or contingencies involving the Vendor or its Asset.  To the best of
knowledge of the Vendor, there are no disputes of any kind between Vendor and
any third parties, and no such dispute will exist at the Closing of this
transaction and at Closing.    

2.05 Ability to Carry Out Obligations.  The Vendor has the right, power, and
authority to enter into, and perform his obligations under this Agreement.  The
execution and delivery of this Agreement by the Vendor and the performance by
the Vendor of their obligations hereunder will not cause, constitute, or
conflict with or result in (a) any breach or violation or any of the provisions
of or constitute a default under any license, indenture, mortgage, charter,
instrument, articles of incorporation, bylaw, or other agreement or instrument
to which Vendor officers or directors or Vendor are a party, or by which they
may be bound, nor will any consents or authorizations of any party other than
those hereto be required, (b) an event that would cause Vendor to be liable to
any party, or (c) an event that would result in the creation or imposition of
any lien, charge, or





encumbrance on any asset of Vendor or upon the Stock of Vendor to be acquired by
the Purchaser.

2.06 Compliance with Laws.  To the best of knowledge of the Vendor, it has
complied in all material respects, with, and is not in violation of any,
federal, provincial, or local statute, law, and/or regulation pertaining.  

2.07

Litigation.  To the best of the knowledge of the Vendor  is not a party to any
suit, action, arbitration, or legal administrative or other proceeding, or
pending governmental investigation. To the best knowledge of the Vendor, there
is no basis for any such action or proceeding and no such action or proceeding
is threatened against Vendor.  Vendor is not a party to or in default with
respect to any order, writ, injunction, or decree of any federal, state, local,
or foreign court, department, agency, or instrumentality.




2.08

Conduct of Business.    Prior to the Closing, Vendor  shall conduct its business
in the normal course, and shall not (without the prior written approval of
Purchaser) (i) sell, pledge, or assign any assets, (ii) amend its Certificate of
Incorporation or Bylaws, (iii) declare dividends, redeem or sell stock or other
securities (iv) incur any liabilities, except in the normal course of business,
(v) acquire or dispose of any assets, enter into any contract, guarantee
obligations of any third party, or (vi) enter into any other transaction.




2.09

Corporate Documents.  Each of the following documents, which shall be true,
complete and correct in all material respects, will be submitted at the Closing:




(i)

Certificate of Incorporation and all amendments thereto;




(ii)

Bylaws and all amendments thereto;




(iii)

Minutes and Consents of Shareholders of Vendor approving this Agreement;




(iv)

Minutes and Consents of the board of directors;




(v)

 List of officers and directors;




(vii)    

Current Shareholder list.




(viii)

List of Leases and Certificate from acceptable statutory authority that the
leases are free of all encumbrances and are in good standing.




2.10   

Closing Documents.   All minutes, consents or other documents pertaining to the
Purchaser to be delivered at the Closing shall be valid and in accordance with
the laws of Alberta.







2.11

Title.   The Vendor has good and marketable title to the Asset being sold by
them to the Purchaser pursuant to this Agreement.  The Asset will be, at the
Closing, free and clear of all liens, security interests, pledges, charges,
claims, encumbrances and restrictions of any kind.  The Vendor is not party to
any agreement which offers or grants to any person the right to purchase or
acquire any of the Asset. The Vendor further covenants that is has clear title
to Block 19 as shown on attached Schedule A

2.12

Representations.  All representations shall be true as of the Closing and all
such representations shall survive the Closing.







ARTICLE III

REPRESENTATIONS AND WARRANTIES BY PURCHASER




The Purchaser represents and warrants to the Purchaser the following:




3.01

Organization The Purchaser is Advanced Environmental Petroleum Producers Inc., a
Florida corporation duly organized, validly existing, and in good standing under
the laws of that state, has all necessary corporate powers to own properties and
carry on a business, and is duly qualified to do business and is in good
standing in the state of Florida and elsewhere. All actions taken by the
incorporators, directors and/or shareholders of AEPP have been valid and in
accordance with the laws of the state of Florida and Indiana.  AEPP is a fully
reporting company with the SEC and the common stock is included for quotation on
the OTCBB under the symbol AEPP




3.02

Capital.   AEPP had 31,633 shares with par value of $0.0001 of Common Stock
issued and outstanding after AEPP’s recent 1,000 to one reverse stock split
prior to the Agreements between the Parties hereto. All outstanding shares are
fully paid and non-assessable, free of liens, encumbrances, options,
restrictions and legal or equitable rights of others not a party to this
Agreement. None of the outstanding shares of AEPP are subject to any stock
restriction agreements.




3.03  

Financial Statements.   AEPP is a reporting company and financials can be found
on EDGAR.  The financial statements fairly present the financial condition and
operating results of AEPP as of the dates, and for the periods, indicated
therein.  Except as set forth in the Financial Statements, and as set forth in
Paragraph 2.05, AEPP has no material liabilities (contingent or otherwise).
 AEPP is not a guarantor or indemnitor of any indebtedness of any other person,
firm, or corporation. AEPP will have no debt or liabilities on closing of this
purchase.




3.04    Filings with Government Agencies.  AEPP is a Reporting Company as that
term is described by the Securities Act of 1933, and files annual and quarterly
reports with the SEC.  AEPP has made all required filings with the SEC and the
State of Florida that might be required, and is current in its filings and
reporting to the state of Florida   








3.05   Ability to Carry Out Obligations.  The Purchaser has the right, power,
and authority to enter into, and perform his obligations under this Agreement.  

3.06   Transfer of Shares.  The Purchaser will have the responsibility for
sending all certificates representing the Purchaser Price to the Escrow Agent
for delivery to the Purchaser at Closing.

3.07

Representations.  All representations shall be true as of the Closing and all
such representations shall survive the Closing.




ARTICLE IV

CLOSING




4.01   

Closing for the Purchase of Common Stock.  The Closing (the “Closing”) of this
transaction for the purchase of the Asset will be on or before June 30, 2016 or
such other date as agreed to between the Parties hereto.

It is understood that the Audit of Vendor will be completed on or before June
30, 2016 or such other time as agreed to by the Parties. If the Closing does not
occur on or before July 10, 2016, the Purchaser may terminate this Agreement
upon written notice.







 4.02   Termination This Agreement can be terminated in the event of any
material breach by either party.




4.03

Documents and Payments to be Delivered at Closing.   As part of the Closing of
purchase of the Asset those documents listed in 2.10 of this Agreement, as well
as the following documents, in form reasonably acceptable to counsel to the
Parties, shall have been delivered to Escrow Agent at least 48 hours prior to
the Closing:




(a)

By the Vendor




(i)

Such other documents of Vendor as may be reasonably required by Purchaser, if
available.




(b)

By Purchaser:




(i)

Transfer to the Law Offices of Clifford J. Hunt the Purchase Price which are
stock certificates issued to the shareholders of Vendor as designated by the
Vendor along with stock powers with signature guarantee, representing the shares
issued to the Vendor from the Purchaser.




ARTICLE V

INVESTMENT INTENT:




The Purchaser and Vendor represent warrants and covenants to the





following:




5.01   Knowledge and Experience.   The Purchaser and Vendor acknowledge that
they have been encouraged to seek their own legal and financial counsel to
assist them in evaluating of the sale and the acquisition of the Assets. The
Purchaser acknowledges that the Vendor has given it and all of his counsellors’
access to all information relating to Vendor business that he or any one of them
have requested. The Vendor acknowledges that the Purchaser has given it and all
of his counsellors’ access to all information relating to Purchaser’s business
that he or any one of them have requested. The Purchaser acknowledges that he
has sufficient business and financial experience, and knowledge concerning the
affairs and conditions of Vendor so that he can make a reasoned decision as to
this purchase of the Asset and is capable of evaluating the merits and risks of
this purchase. The Vendor acknowledges that he has sufficient business and
financial experience, and knowledge concerning the affairs and conditions of
Purchaser so that he can make a reasoned decision as to the sale of the Asset
and is capable of evaluating the merits and risks of this sale for shares in the
Purchaser.







5.02   Future Business of AEPP.  The Purchaser represents that after the Closing
of this transaction, the Purchaser will continue to carry on the existing
business of AEPP and the development of the Asset




5.03   Representations.  All Representations shall be true as of the Closing and
all such representations shall survive the Closing.







ATTICLE VI

REMEDIES




6.01   

Arbitration.   Any controversy of claim arising out of, or relating to, this
Agreement, or the making, performance, or interpretation thereof, shall be
settled by arbitration in Alberta in accordance with the Rules of the Canadian
Arbitration Association then existing, and judgment on the arbitration award may
be entered in any court having jurisdiction over the subject matter of the
controversy.










6.02   

Termination.  In addition to any other remedies, the Purchaser may terminate
this Agreement, if at the Closing, the Vendor has failed to comply with all
material terms of this Agreement, has failed to supply any documents required by
this Agreement unless they do not exist, or has failed to disclose any material
facts which could have a substantial effect on any part of this transaction.   







6.03

Indemnification.  From and after the Closing, the parties, jointly and
severally, agree to indemnify the other against all actual losses, damages and
expenses caused by (i) any material breach of this Agreement by them or any
material





misrepresentation contained herein, or (ii) any misstatement of a material fact
or omission to state a material fact required to be stated herein or necessary
to make the statements herein not misleading.




6.04

Indemnification Non-Exclusive

The foregoing indemnification provision is in addition to, and not derogation of
any statutory, equitable or common law remedy any party may have for breach of
representation, warranty, covenant or agreement.




ARTICLE VII

MISCELLANEOUS




7.01  

Captions and Headings.  The article and paragraph headings throughout this
Agreement are for convenience and reference only, and shall in no way be deemed
to define, limit, or add to the meaning of any provision of this Agreement.







7.02  

No Oral Change.  This Agreement and any provision hereof, may not be waived,
changed, modified, or discharged, orally, but only by an agreement in writing
signed by the party against whom enforcement of any waiver, change,
modification, or discharge is sought.




7.03

Time of Essence.  Time is of the essence of this Agreement and of each and every
provision hereof.




7.04

Entire Agreement.  This Agreement, including any and all attachments hereto, if
any, contain the entire Agreement and understanding between the parties hereto,
and supersede all prior agreements and understandings.

7.05   Partial Invalidity.   In the event that any condition, covenant, or other
provision of this Agreement is held to be invalid or void by any court of
competent jurisdiction, it shall be deemed severable from the remainder of this
Agreement and shall in no way affect any other condition, covenant or other
provision of the Agreement.  If such condition, covenant, or other provision is
held to be invalid due to its scope or breadth, it is agreed that it shall be
deemed to remain valid to the extent permitted by law.




7.06

Counterparts.  This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Facsimile signatures
will be acceptable to all parties.




7.07

Notices.  All notices, requests, demands, and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given on the
date of service if served personally on the party to whom notice is to be given,
or on the third day after mailing if mailed to the party to whom notice is to be
given, by first class mail, registered or certified, postage prepaid, or on the
second day if faxed, and properly addressed or faxed as follows:








If to the Vendor




Nigel Campbell Bosworth

CEO 1923285Alberta Ltd..

Suite 404 Suncor Centre, 100-111 5thAveSW

Calgary, Alberta, Canada T2P 3Y6




If to the Purchaser:

Andrew Mynheer

President, Advanced  Environmental Petroleum Producers Inc..

8309 Mount Logan Court

Las Vegas, Nevada

89131




With a copy to:




Law Offices of Clifford J. Hunt, located at 8200 Seminole, Seminole Florida, USA
    33772







7.08   

Binding Effect.     This Agreement shall inure to and be binding upon the heirs,
executors, personal representatives, successors and assigns of each of the
parties to this Agreement

7.09   

Effect of Closing.   All representations, warranties, covenants, and agreements
of the parties contained in this Agreement, or in any instrument, certificate,
opinion, or other writing provided for in it, shall be true and correct as of
the Closing and shall survive the Closing of this Agreement.

7.10   

Mutual Cooperation.    The parties hereto shall cooperate with each other to
achieve the purpose of this Agreement, and shall execute such other and further
documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.




7.11

Governing Law. This Agreement and the rights of the Parties hereunder shall be
governed by and construed in accordance with the Laws of the Province of
 Alberta (regardless of its conflict of laws principles), including all matters
of construction, validity, performance and enforcement and without giving effect
to the principles of conflict of laws.




7.12   Exclusive Jurisdiction and Venue.  The Parties agree that the Courts of
the Province of Alberta shall have sole and exclusive jurisdiction and venue for
the resolution of all disputes arising under the terms of this Agreement and the
Transactions contemplated herein.








7.13   Attorneys Fees.   In the event any Party hereto shall commence legal
proceedings against the other to enforce the terms hereof, or to declare rights
hereunder, as the result of a breach of any covenant or condition of this
Agreement, the prevailing party in any such breach of an covenant or condition
of this Agreement, the prevailing party in any such proceeding shall be entitled
to recover from the losing party its costs of suit, including reasonable
attorneys’ fees, as may be fixed by the court.

In witness whereof, this Agreement has been duly executed by the Parties hereto
as of the date first written above.










1923285 ALBERTA LTD   




 

/s/ Nigel Campbell Bosworth

By:_________________________________

      Nigel Campbell Bosworth

CEO

      1923285 Alberta Ltd













  

 ADVANCED ENVIRONMENTAL PETROLEUM PRODUCERS INC




/s/Andrew Mynheer

By:_________________________________

      

Andrew Mynheer

       President

       Advanced Environmental Petroleum Producers Inc



























































Schedule A













 Vendor has one hundred per cent of all   rights in Unit 9 to evaluate and
develop such block through a Technical Assessment Agreement which it obtained
from PeruPetro hereinafter known as Block 19. Coordinates of Block 19 are listed
below consisting of 10,100 square kilometres of oil and gas and mineral leases
in the country of Peru













ANEXO I - Ubicación del “Área 19”.










Coordenadas:

 1

-70.003758

-16.390325

19

392812.68

8187623.31

2

-70.004362

-16.507827

19

392812.71

8174623.34

3

-70.538340

-16.504580

19

335813.33

8174623.20

4

-70.635075

-16.865313

19

325813.69

8134623.41

5

-71.036154

-17.503178

19

283814.33

8063623.86

6

-71.224424

-17.501156

19

263814.48

8063623.97

7

-71.220079

-17.139862

19

263814.42

8103623.63

8

-71.492492

-17.136685

19

234814.56

8103623.75

9

-71.490813

-17.010253

19

234814.52

8117623.70

10

-71.218584

-17.013405

19

263814.28

8117623.60

11

-71.024506

-16.505357

19

283909.77

8174078.58

12

-70.833445

-16.005205

19

303813.33

8229623.19

13

-70.459731

-16.008070

19

343812.93

8229623.21

14

-70.461451

-16.243041

19

343813.09

8203623.23

15

-70.162078

-16.244893

19

375812.79

8203623.28

1

-70.003758

-16.390325

19

392812.68

8187623.31

 

 

 

 

 

 







Gráfico:























[aepp_purchaseagrment002.gif] [aepp_purchaseagrment002.gif]








































































